Schroeder, J.,
concurring: I fully concur in the opinion written for the court, but feel compelled to make a few additional observations.
The question presented by this appeal is jurisdiction of the district court to adjudicate ownership of the proceeds of the $25,000 life insurance policy written on the life of the decedent.
This does not in any way affect the nonclaim statute. There can be no lien here on property of the decedent, either before or after his death. The property, if any, is the proceeds of the insurance policy upon fulfillment of the condition of death — the $25,000. This property does not come into existence until after the decedent’s death. It is thus impossible for there to be a lien on this property prior to the decedent’s death. Furthermore, it cannot be said to be the property of the decedent after his death. It is merely a claim the administratrix of the decedent’s estate has on the proceeds of the insurance policy for and on behalf of the estate.
This property (the $25,000) is in the hands of the insurance company, and it claims to be entitled to keep this property. The insurance company can sit tight, do nothing, and be perfectly satisfied. Thus, the administratrix is forced to move out and initiate an action in the district court, as she did, in an attempt to bring this money into the estate. Jurisdiction of the district court over such an action by the administratrix must be conceded. (In re Estate of Thompson, 164 Kan. 518, 190 P. 2d 879; In re Estate of Weaver, 175 Kan. 284, 262 P. 2d 818; and Hildenbrand v. Brand, 183 Kan. 414, 327 P. 2d 887.) In such an action the insurance company is entitled to set up its defense. The issue in the district court is who is entitled to the proceeds of the insurance policy. This issue does not concern the establishment of a lien on the property of the decedent, either before or after the death of the decedent, even though the claim of the insurance company be equitable in nature.
The district court in the foreclosure action had jurisdiction over the parties to this action and over the subject matter. It had authority to make a complete determination of the respective rights of the parties to the litigation in this equitable matter upon the issues framed by the pleadings and dispose of the litigation.
Jackson, J., concurs in the foregoing concurring opinion.